DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 15 March 2022 is acknowledged and has been entered.
Status of the Claims:
Claims 1-10 and 12 have been cancelled.
Claims 16-23 have been withdrawn.
Claims 11 and 13-15 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goo et al. ( 2018 ) in view of Jecheon City Research and Service Report (hereinafter “Jecheon City”) and Vaddadi et al. (2017) [cited by Applicant in IDS filed 1/22/2021] .
Goo et al. beneficially discloses a composition for external application to the skin, the composition comprising a Centella asiatica extract as an active ingredient and
having the effects of: whitening skin and reducing wrinkles (see the abstract, page 121, left column, and page 122, table 3). The reference indicates that water, ethanol, and methanol are used as extraction solvents (see page 122, table 3). The reference discloses the results of a comparative analysis of melanin pigment biosynthesis rate and the effect of inhibiting activation of MMP-1, which is a type of collagenase (see page 121). Goo et al. further discloses the anti-inflammatory activity of Centella asiatica (see page 120, right column).
	Goo et al. does not disclose the use of adventitious root extract.
Jecheon City beneficially discloses the mass production of Centella asiatica adventitious root extract, which is the main raw material of Madecassol, which is a vulnerary (see the abstract and page 114). 
Vaddadi et al. indicates that in a comparative experimental example pertaining to antimicrobial and antioxidant activities of root, stem, and leaf extracts of Centella asiatica, the content of ingredients, such as polyphenols, flavonoids, saponins, ascorbic acid, and alpha-tocopherol, directly associated with skin whitening and wrinkle reduction is higher in the roots than in the stems, and higher in the stems than in the leaves (see the abstract and page 6, table 3). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ a Centella asiatica extract for skin whitening and wrinkle treatment of skin as taught by Goo et al. Furthermore, it would have been well within the purview of the skilled artisan to specifically obtain the extract from roots, which are known to particularly high in antioxidants compared to other parts as taught by the cited references. Thus, it could be easily deduced that the content of the active ingredients, such as polyphenols and Madecassoside, associated with skin whitening and wrinkle reduction, is higher in the Centella asiatica leaf than in the adventitious root, which corresponds to a rhizoid of the Centella asiatica. 
 In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
The adjustment of particular conventional working conditions (e.g., determining an appropriate effective dose thereof depending on the particular patient and/or  employing one or more commonly-employed means of administration such as topical cosmetic in a typical form of a skin care lotion, cream, etc. or pharmaceutical) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Accordingly, the instant claims, where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
Response to Arguments
Applicant's amendments/arguments filed with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive.
Applicant has amended independent claim 11 to include the limitation “wherein the extract is extracted by using lower alcohol with carbon atom number of 1 to 4 or a mixed solvent thereof”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the Goo reference teaches extraction of the leaves of Centella asiatica and not the adventitious root and that the extraction with alcohol(s) was not as good as that with water. Applicant is correct that the extraction of the root of the plant is not explicitly taught by the reference, but the fact that different extraction solvents had different results is irrelevant. All solvents will have varying results and the fact is that alcoholic extracts of Centella asiatica are taught by the reference and known in the prior art. It would be well within the purview of the skilled practitioner to choose the appropriate known extraction solvent depending on the particular desired extraction results and its end use. Furthermore, while the Goo reference discloses the extraction of C. asiatica leaves, it is known in the prior art, as evidenced by the other cited references that the adventitious root extract contains beneficial components as well. 
Applicant asserts that “[u]nlike the expectation from the prior art, the ethanol extract does bring a better result than a water extract for skin whitening or wrinkle improvement.”. From this statement, it would appear that Applicant is asserting unexpected/surprising results (e.g., ethanol extract provides superior skin whitening or wrinkle improvement) as evidence of nonobviousness. However, in order to accord substantial weight to secondary considerations in an obviousness analysis, “the evidence of secondary considerations must have a ‘nexus’ to the claims, i.e., there must be ‘a legally and factually sufficient connection’ between the evidence and the patented invention.” Henny Penny Corp. v. Frymaster LLC, 938 F.3d 1324, 1332 (Fed. Cir. 2019) (quoting Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988)). “The patentee bears the burden of showing that a nexus exists.” WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339, 1359 (Fed. Cir. 1999). “To determine whether the patentee has met that burden, we consider the correspondence between the objective evidence and the claim scope.” Henny Penny, 938 F.3d at 1332. With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
As the claims are not commensurate in scope with the evidence of unexpected results, the claimed method remains rejected as obvious for the reasons set forth previously and repeated herein.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655